                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

SHAWN FINLEY,

      Plaintiff,                                Case No. 18-cv-11176
                                                Hon. Matthew F. Leitman
v.

NATIONSTAR MORTGAGE,

     Defendant.
_________________________________________________________________/

                                   JUDGMENT

      In accordance with the Opinion and Order dated December 10, 2018,

      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Defendant and against Plaintiff.

                                           DAVID J. WEAVER
                                           CLERK OF COURT


                                     By:   s/Holly A. Monda
                                           Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge


Dated: December 10, 2018
Flint, Michigan
